788 N.W.2d 459 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Andrew JOHANSON, Defendant-Appellant.
Docket No. 141178. COA No. 297169.
Supreme Court of Michigan.
September 29, 2010.

Order
On order of the Court, the application for leave to appeal the May 14, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Livingston Circuit Court for correction of the judgment of sentence, which places the defendant in the custody of the Department of Corrections for the misdemeanor offenses of possessing marijuana and obscene conduct. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.
We do not retain jurisdiction.